Case 2:20-cv-12936-PDB-RSW ECF No. 10, PageID.35 Filed 02/17/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

WEBASTO THERMO &
COMFORT NORTH AMERICA, INC.

         Plaintiff,                            Case No. 2:20-cv-12936
                                               Hon. Paul D. Borman
v.

CHRIS CRAFT CORPORATION,
a Florida Corporation,
INDEPENDENT BOAT BUILDERS
INCORPORATED, an Illinois Corporation,
STEVE HEESE, Individually

         Defendant.

                                               /

         STIPULATED ORDER TO DISMISS CASE WITH PREJUDICE

         This matter having come before the Court upon the stipulation of the parties

through their respective counsel to dismiss this case with prejudice and without costs

to any party.

         IT IS HEREBY ORDERED that this case shall be and hereby is dismissed

WITH PREJUDICE and WITHOUT COSTS to any party.

         IT IS SO ORDERED.

Dated: February 17, 2021
                                               s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge



{9280958: }
Case 2:20-cv-12936-PDB-RSW ECF No. 10, PageID.36 Filed 02/17/21 Page 2 of 2




Stipulated to:

 HAMMOUD DAKHLALLAH &                   MCDONALD HOPKINS PLC
 ASSOCIATES, PLLC

 By:/s/ Kassem Dakhlallah               By:/s/ John Benko (w/ consent)_
        Kassem M. Dakhlallah (P70842)          Stephen M. Gross (P35410)
 6050 Greenfield Rd., Ste. 201                 John E. Benko (P58874)
 Dearborn, MI 48126                     39533 Woodward Avenue
 Phone: (313) 551-3038                  Suite 318
 Email: kd@hdalawgroup.com              Bloomfield Hills, MI 48304
                                        Phone: (248) 646-5070
 Attorneys for Plaintiff                Email: sgross@mcdonaldhopkins.com
                                                jbenko@mcdonaldhopkins.com

                                        Attorneys for Defendants




{9280958: }
